Title: General Orders, 20 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 20th 1775
Parole Essex.Countersign Falmouth


The Colonels & commanding Officers of regiments, upon the new Establishment, are forthwith to send one Officer, from each Company upon the recruiting Service into the Country, they are to take with them a Copy of the recruiting Instructions as contain’d in General Orders of the 12th Instant, and comply strictly therewith; care to be taken not to leave any Company under the old establishment destitute of proper Officers.
As the General is informed that this is the season, in which the people of the four New England Governments, lay in Provisions, Stores &c., for the use of their families; he has recommended (in the strongest manner he is capable) the Necessity of sending Money to Camp, for the immediate payment of the Troops for the Months of October and November, and in Order to enable those, who have again inlisted, and such others as are resolved to continue in service; to do this more effectually, he has also recommended them to the Congress, for one Months advanced pay, & has no doubt himself, of its being complied with, if Money can be forwarded in time.
No Soldier whenever dismissed, is to carry away any Arms with him, that are good, and fit for service; if the Arms are his own private property, they will be appraised, and he will receive the full Value thereof: Proper persons when necessary, will be appointed to inspect, and value, the Arms, so detained.
